Exhibit 10.1

SIXTH AMENDMENT TO LOAN AGREEMENT

This SIXTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of July 29,
2009, is entered into by and among CASCADE CORPORATION, an Oregon corporation,
(the “Borrower”), the several financial institutions party as of the date hereof
to the Loan Amendment referred to below (collectively called the “Lenders” and
individually called a “Lender”), and BANK OF AMERICA, N.A., as agent for itself
and the Lenders (in such capacity, the “Agent”).

RECITALS

A. The Borrower, the Lenders and the Agent are parties to a Loan Agreement,
dated as of February 28, 2003 (as amended from time to time, the “Loan
Agreement”).

B. Pursuant to the Loan Agreement, the Lenders have extended and are continuing
to extend certain credit facilities to the Borrower.

C. The Borrower, the Agent and the Lenders desire to reduce the Aggregate
Commitments, as defined in the Loan Agreement, from $143,750,000 to
$115,000,000, subject to an option to increase the aggregate commitments by up
to $30,000,000, along with certain other modifications.

D. The Agent and Lenders are willing to amend the Loan Agreement, but only as
provided, and subject to the terms and conditions contained, in this Amendment.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms Unless otherwise defined herein, each capitalized term used
herein shall have the meaning assigned thereto in the Loan Agreement.

2. Amendment to Loan Agreement Upon the effectiveness of, and subject to the
terms and conditions contained in, this Amendment:

(a) Section 1.1 (Certain Defined Terms) is hereby amended to delete the
definition of “Applicable Interest Rate” and replace such definition with the
following:

“‘Applicable Interest Rate’ means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 6.10(c):

 

1



--------------------------------------------------------------------------------

Applicable Interest Rate

 

Pricing Level

 

Consolidated

Leverage Ratio

 

Commitment Fee

(Basis Points)

 

Standby L/C Fee and

Offshore Rate +

(Basis Points)

 

Base Rate +

(Basis Points)

1

  ³3.00:1.00   50.0   300.0   50.0

2

 

³2.00:1.00 but

<3.00:1.00

  40.0   250.0   25.0

3

  ³1.00:1.00 but <2.00:1.00   35.0   200.0   0

4

  <1.00:1.00   30.0   150.0   0

Any increase or decrease in the Applicable Interest Rate resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.10(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until such time
as the Compliance Certificate has been delivered and the actual Pricing Level
has been determined. The Applicable Interest Rate in effect from the date of
this Amendment through receipt of the financial statements for the period ending
July 31, 2009, and the accompanying Compliance Certificate, shall be determined
based upon Pricing Level 1.”

(b) Section 1.1 is hereby amended to add the following definition:

“‘Collateral’ means any and all assets and rights and interests in or to
property of the Borrower and each of the other Subsidiary Guarantors, whether
real or personal, tangible or intangible, in which a Lien is granted or
purported to be granted pursuant to the Collateral Documents.”

(c) Section 1.1 is hereby amended to add the following definition:

“‘Collateral Documents’ means the Security Agreement, Subsidiary Security
Agreements, and all other agreements, instruments and documents now or hereafter
executed and

 

2



--------------------------------------------------------------------------------

delivered in connection with this Agreement pursuant to which Liens are granted
or purported to be granted to the Agent securing all or part of the Obligations
each in form and substance satisfactory to Agent.”

(d) Section 1.1 is hereby amended to delete the definition of “Consolidated
Adjusted EBITDA” and replace such definition with the following:

“‘Consolidated Adjusted EBITDA’ means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income for such period: (a) Consolidated Interest Charges
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries and (c) the amount of depreciation and
amortization and other non-cash expense, including goodwill impairment,
derivative mark-to-market transactions, swap-related expenses, expenses related
to stock-based compensation, including but not limited to stock options and
stock appreciation rights, and other similar non-cash items. In addition,
‘Consolidated Adjusted EBITDA’ shall include the non-consolidated results for
any Permitted Acquisition made during the subject period, as adjusted for items
(a), (b) and (c) above.”

“Consolidated Adjusted EBITDA shall include the following estimated adjustments
for cash restructuring and severance costs:

 

Fiscal Quarter Ending

   Total Estimated
Adjustment
Per Quarter

October 31, 2008

   $ 1,943,000

January 31, 2009

     1,143,000

April 30, 2009

     4,640,000

July 31, 2009

     1,071,000

October 31, 2009

     10,855,000

For covenant calculation purposes, the adjustments above shall be applied on a
rolling four-quarter basis. (Therefore, the earliest adjustment for the period
ending October 31, 2008 shall be incorporated in calculations made as of
July 31, 2009, but shall not be used in calculations made as of October 31,
2009.) The adjustments set forth above are estimates, and they may be revised to
reflect actual cash restructuring and severance costs, or the period within
which such costs are actually incurred, with the consent of the Agent.

 

3



--------------------------------------------------------------------------------

(e) Section 1.1 is hereby amended to delete the definition of “Consolidated
Interest Coverage Ratio” and replace such definition with the following:

“‘Consolidated Fixed Charge Coverage Ratio’ means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA, less taxes paid in
cash by the Borrower and its Subsidiaries, less maintenance capital expenditures
of $8,000,000, less dividends paid in cash, all for the period comprising the
four prior fiscal quarters ending on such date, to (b) Consolidated Interest
Charges paid in cash, plus consolidated principal payments required of Borrower
and its Subsidiaries during the subject period.”

“‘During the one-year period ending July 31, 2010, this ratio shall include
adjustments to Consolidated Adjusted EBITDA for cash severance and restructuring
expenses.

(f) Section 1.1 is hereby amended to delete the definition of “Loan Documents”
and replace with the following:

“‘Loan Documents’ means, collectively, this Amendment, the Loan Agreement, the
Notes, the Guaranty, the Subsidiary Guarantees, the Subsidiary Security
Agreements, and all other documents executed by the Borrower or any Guarantor or
Subsidiary Guarantor and delivered to the Agent or the Lenders (or any one of
them) in connection with the transactions contemplated by this Amendment or the
Loan Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time.”

(g) Section 1.1 is hereby amended to delete the definition of “Majority Lenders”
and replace it with the following:

“‘Majority Lenders’ means, as of any date of determination, Lenders having more
than two-thirds, or approximately 66.67%, of the Aggregate Commitments.”

(h) Section 1.1 is hereby amended to delete the definition of “Permitted
Acquisition” and replace it with the following:

“‘Permitted Acquisition’ means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the equity securities entitled to vote for members of the board
of directors or equivalent governing body of, or a business line or a division
of, any Person; provided that: (i) all Persons, assets, business lines or
divisions acquired shall be in the type of business permitted to be engaged in
by the Borrower and its Subsidiaries pursuant to Section 7.7; (ii) no Default or
Event of Default shall then exist or would exist

 

4



--------------------------------------------------------------------------------

after giving effect to such acquisition; and (iii) if so requested, the Borrower
shall demonstrate to the reasonable satisfaction of the Lenders that, after
giving effect to such acquisition, the Borrower will be in pro forma compliance
with all of the terms and provisions of the financial covenants set forth in
Section 6.13, and shall maintain line of credit availability of Twenty Million
Dollars ($20,000,000).”

(i) Section 1.1 is hereby amended to add the following definition:

“‘Security Agreement’ means the Security Agreement by and between the Borrower
and the Agent dated contemporaneously with this Amendment.”

(j) Section 1.1 is hereby amended to add the following definition:

“‘Subsidiary Guarantor’ means all subsidiaries of Borrower, unless Agent on
behalf of the Lenders expressly excludes such subsidiary from the requirement
that they guarantee all obligations of Borrower.”

(k) Section 1.1 is hereby amended to add the following definition:

“‘Subsidiary Guaranty’ means the Subsidiary Guaranty made by a Subsidiary
Guarantor in favor of the Agent and the Lenders, substantially in the form of
Exhibit F.”

(l) Section 1.1 is hereby amended to add the following definition:

“‘Subsidiary Security Agreement’ means each security agreement executed by a
Subsidiary Guarantor to secure its obligations under its Subsidiary Guaranty,
substantially in the form of Exhibit G.”

(m) Section 2.1(a) (The Revolving Loans and Commitment Increase Option) is
hereby amended to revise each Lender’s “Commitment Amount,” and delete the
allocation of “Aggregate Commitments” between the Lenders and replace it with
the following:

 

Lender

   Percentage
Interest     Commitment
Amount

Bank of America

   60.00 %    $ 69,000,000

Union Bank

   40.00 %    $ 46,000,000             

Total

   100.00 %    $ 115,000,000

 

5



--------------------------------------------------------------------------------

(n) Section 2.1(b) is hereby deleted and replaced with the following:

“At its option at any time prior to, the Borrower may seek to increase the
Aggregate Commitments by up to an aggregate amount of Thirty Million Dollars
($30,000,000) (resulting in maximum Aggregate Commitments of One Hundred
Forty-Five Million Dollars ($145,000,000)) upon written notice to the Agent,
which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default or Event of Default has occurred and is
continuing. The Borrower may make such a request on not more than three
(3) occasions in minimum increments of Five Million Dollars ($5,000,000),
provided such amount is also within the limitations provided above. The Agent,
subject to the consent of Borrower, which shall not be unreasonably withheld,
may allocate the increase (which may be declined by any Lender in its sole
discretion) in the Aggregate Commitments on either a ratable basis to the
Lenders or on a non pro-rata basis to one or more Lenders and/or to other banks
or entities reasonably acceptable to the Agent and the Borrower. No increase in
the Aggregate Commitments shall become effective until the existing or new
Lenders extending such incremental Commitment Amount and the Borrower shall have
delivered to the Agent a document in form reasonably satisfactory to the Agent
pursuant to which any such existing Lender states the amount of its Commitment
increase, any such new Lender states its Commitment Amount and agrees to assume
and accept the obligations and rights of Lender hereunder and the Borrower
accepts such incremental Commitments. The Lenders (new or existing) shall accept
an assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of an interest (or participation interest, as applicable) in all
Loans and other credit exposure in respect of the Aggregate Commitments such
that, after giving effect thereto, all Loans and all such other credit exposure
are held ratably by the Lenders in proportion to their respective Commitments,
as may be revised to accommodate the increase in the Aggregate Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and commitment and
other fees. The Borrower shall make any payments under Section 2.8(e) resulting
from such assignments, and shall pay the Lenders certain reasonable and
customary fees. Borrower shall also pay Lenders an arrangement fee, to be
determined by the Lenders at such time as the increase in Aggregate Commitments
is implemented.”

 

6



--------------------------------------------------------------------------------

(o) Section 2.13(b) (Upfront Fee) is hereby deleted and replaced with the
following with regard to this Amendment:

“Borrower shall pay to Bank of America, as Agent for the Lenders, an upfront fee
in the amount of One Hundred Forty-Three Thousand Seven Hundred Fifty Dollars
($143,750), or twelve and a half (12.5) basis points as applied to the Aggregate
Commitments, which shall be shared equally by the Lenders in accordance with
their respective Percentage Interests. This fee, as well as an arrangement fee
to be presented separately to Borrower, shall be due and payable in full at
closing of this Amendment, and shall be fully earned and non-refundable when
paid. Any exercise of the increase option as provided in Section 2.1(b) shall
require payment of any additional agency fee required under the Fee Letter, as
well as an additional upfront fee and arrangement fee to be mutually agreed upon
at the time of the request by the Agent and Borrower.”

(p) Section 4.2(a) (Manner of Requesting Letters of Credit) is hereby deleted
and replaced with the following:

“Letter of Credit Requests. From time to time during the Commitment Period,
Borrower may request that the L/C Issuer issue standby letters of credit for
Borrower’s account or extend or renew any existing Letters of Credit. Such
request will be made by delivering a written request for the issuance, extension
or renewal of such a letter of credit to the L/C Issuer, not later than 12:00
noon (Seattle time) on the date a new letter of credit is to be issued or an
existing letters of credit is scheduled to expire. Each such request shall be
deemed to constitute a representation and warranty by Borrower that as of the
date of such request the statements set forth in Article 5 hereof are true and
correct and that no Default or Event of Default has occurred and is continuing
or will occur as a result of issuing, extending or renewing the letter of
credit. Each such request shall (1) specify the face amount of the requested
Letter of Credit, (2) the proposed date of expiration, (3) the name of the
intended beneficiary thereof, and (4) whether such Letter of Credit is a new
standby letter of credit or an extension or renewal thereof. Each standby Letter
of Credit requested hereunder shall be in a face amount such that after issuance
of such letter of credit (i) the principal amount of all Revolving Loans
outstanding plus the Letter of Credit Usage will not exceed the Aggregate
Commitments; and (ii) the Letter of Credit Usage will not exceed Fifteen Million
Dollars ($15,000,000). In addition to the foregoing, unless otherwise approved
by Lenders, each Letter of Credit requested hereunder, shall have an expiration
date not later than one year after the Maturity Date, or one year after the date
of issuance of such Letter of Credit. However, any Letter of Credit that remains
outstanding after the Maturity Date shall be secured

 

7



--------------------------------------------------------------------------------

by cash or deposit account balances in form and substance satisfactory to the
Agent. The Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if, as
of the date of such L/C Credit Extension, the limitations set forth above are
exceeded. In the sole discretion of L/C Issuer, L/C Issuer may issue Letters of
Credit in currencies other than that of the United States of America.”

(q) Article 6 (Affirmative Covenants) is hereby amended to add the following
affirmative covenant:

“6.15 Collateral Records. To execute and deliver promptly, and to cause the
Borrower and each Subsidiary Guarantor to execute and deliver promptly, to
Agent, from time to time, solely for Agent’s convenience in maintaining a record
of the Collateral, such written statements and schedules as Agent may reasonably
require designating, identifying or describing the Collateral. The failure by
the Borrower or any Subsidiary Guarantor, however, to promptly give Agent such
statements or schedules shall not affect, diminish, modify or otherwise limit
the Liens on the Collateral granted pursuant to the Collateral Documents.”

(r) Sections 6.13(b) and (c) (Financial Covenants) are hereby deleted, and a new
Section 7.12 is hereby added:

“Section 7.12 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.15:1.00 through January 30, 2010;
(ii) 1.25:1.00 from January 31, 2010 through July 30, 2010; and (iii) 1.50:1.00
from July 31, 2010 and at all times thereafter.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than 4.00:1.00 through April 29, 2010; (ii) 3.50:1.00 from April 30,
2010 through July 30, 2010; and (iii) 3.00:1.00 as of July 31, 2010 and at all
times thereafter.”

(s) Section 7.3 (Indebtedness) is hereby deleted and replaced with the
following:

“The Borrower shall not, and shall cause each Subsidiary to not, create, incur
or become liable for any Indebtedness except: (a) the Loans; (b) existing
Indebtedness reflected on the balance sheets

 

8



--------------------------------------------------------------------------------

referred to in Section 5.7; (c) current accounts payable or accrued expenses
incurred by the Borrower in the ordinary course of business; (d) Indebtedness
permitted under Section 7.4; (e) intercompany Indebtedness owing by the Borrower
or any Subsidiary to the Borrower or any other Subsidiary permitted under
Section 7.6; (f) Indebtedness secured by newly purchased tangible property
(whether real or personal) in an aggregate amount no greater than Ten Million
Dollars ($10,000,000) outstanding at any time; and (g) additional unsecured
Indebtedness, provided that the total aggregate amount of such unsecured
Indebtedness including any additional amount does not exceed Ten Million Dollars
($10,000,000) at any time, and provided that Borrower remains in compliance with
all covenants set forth herein.”

(t) Section 7.11(c) (Capital Stock Repurchases) is hereby deleted and replaced
with the following:

“Section 7.11(c) Capital Stock Repurchases. During the term of this Agreement,
the Borrower shall not purchase or repurchase any of its capital stock, or other
equity interests, including through any redemption, acquisition, cancellation or
termination transaction or series of transactions.”

(u) Section 7.11(d) (Dividends) is hereby added:

“Section 7.11(d) Dividends. During the term of this Agreement, the Borrower
shall not pay dividends, or make any similar distribution to the shareholders,
if such dividend or distribution would result in a breach of the Consolidated
Fixed Charge Coverage Ratio.”

(v) Section 8.1(m) (Change in Control) is hereby deleted and replaced with the
following:

“Section 8.1(m) Change in Control. A Change in Control occurs without the
express written consent of Agent and the Lenders. For purposes of this Section,
“Change in Control” means (1) any change in the composition of Borrower’s board
of directors over a period of twenty-four (24) consecutive months or less such
that a majority of the board of directors ceases, by reason of one or more
contested elections for board membership, to be comprised of individuals who
either (A) have been members of the board continuously since the beginning of
such period, or (B) have been elected or nominated for election by board members
described in (A) who were still in office at the time such election or
nomination was approved by the board; or (2) the sale, transfer or other

 

9



--------------------------------------------------------------------------------

disposition of all or substantially all of Borrower’s assets in a liquidation or
dissolution of Borrower; or (3) any merger or consolidation in which equity
securities of the Borrower entitled to vote for members of the board of
directors of Borrower (“Voting Securities”) exceeding more than forty percent
(40%) of the total amount outstanding of such Voting Securities are transferred
to persons different from the persons holding those Voting Securities
immediately prior to such transaction; or (4) the acquisition by a person or a
group of related persons, other than Borrower or a person controlling,
controlled or under common control with Borrower, of beneficial ownership (as
determined pursuant to Rule 13d-3 of the Securities Exchange Act of 1934) of
Voting Securities comprising more than thirty-five percent (35%) of the total of
Borrower’s outstanding Voting Securities pursuant to a transaction or series of
related transactions which the board of directors of Borrower does not at any
time recommend that the Borrower’s shareholders accept or approve.”

(w) Article 9 (The Agent) is hereby amended to add the following Section 9.8:

“9.8 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, (iii) to confirm that the Agent does not claim a
Lien or security interest in specific property leased to Borrower under a lease
which Borrower certifies to Agent is an operating lease, (iv) to release or
subordinate any Lien or security interest in specific property not covered
elsewhere and not exceeding an aggregate value of $2,000,000 during any fiscal
year, or (v) subject to Section 10.1, if approved, authorized or ratified in
writing by the Majority Lenders;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.3(f);

 

10



--------------------------------------------------------------------------------

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(d) to enter into the Collateral Documents for the benefit of such Lender and
the L/C Issuer. Each Lender and the L/C Issuer hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 10.01, any action taken by the Majority Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Majority Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders and the L/C Issuer.
Agent is hereby authorized (but not obligated) on behalf of all of the Lenders
and the L/C Issuer, without the necessity of any notice to or further consent
from any Lender or the L/C Issuer from time to time prior to, an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents. Agent shall
have no obligation whatsoever to any Lender, the L/C Issuer or any other Person
to assure that the Collateral exists or it owned by Borrower or any Subsidiary
Guarantors or is cared for, protected or insured or that the Liens granted to
Agent herein or in any of the Collateral Documents or pursuant hereto or thereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 9.8 or in any of the Collateral Documents, it
being understood and agreed that in respect of the Collateral, or any act of
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders or the L/C Issuer, to the extent they are not the same
parties; and

(e) act as agent for the purpose of perfecting Lenders’ and the L/C Issuer’s
security interest in assets which, in accordance with Article 9 of the Uniform
Commercial Code can be perfected only by possession. Should any Lender or the
L/C Issuer (other than Agent) obtain possession of any such Collateral, such
Lender or L/C Issuer shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

 

11



--------------------------------------------------------------------------------

Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.8.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

(a) No Default or Event of Default has occurred and is continuing.

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by any Person (including any Governmental Person) in order to be
effective and/or enforceable. Each of this Amendment and the Loan Agreement as
amended by this Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against it, without defense, counterclaim or offset,
in accordance with its terms (subject to the waivers set forth in this
Amendment), except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights.

(c) All representations and warranties of the Borrower contained in the Loan
Agreement and the statements set forth in the recitals of this Amendment are
true and correct on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), in each case, other than (i) those that would not be true and
correct but for the effectiveness of this Amendment, and (ii) with respect to
Section 5.16 of the Loan Agreement, as otherwise disclosed to the Agent. The
Borrower has updated the schedules to the Loan Agreement in accordance with the
attached schedules.

(d) The Borrower is entering into this Amendment on the basis of its own
business judgment, without reliance upon the Agent, any Lender or any other
Person.

4. Effective Date. This Amendment will become effective as of the date first set
forth above (the “Effective Date”), provided that each of the following
conditions precedent is satisfied on or before the Effective Date:

(a) the Agent has received, in sufficient number for each Lender, duly executed
originals (or, if elected by the Agent, an executed facsimile copy, to be
followed promptly by delivery of executed originals) of this Amendment, executed
by the Borrower and each of the Lenders and acknowledged by the Agent, together
with the Guarantor Acknowledgment and Consent attached hereto, executed by each
Guarantor, and such other documentation as Agent shall reasonably require,
including, but not limited to, an opinion of counsel to the Borrower and the
Guarantors, resolutions authorizing the transaction described herein, officer’s
certificates, and security documentation, including, but not limited to,
security agreements, pledge agreements, guarantees, and other similar
documentation required by the Agent and Lenders.

 

12



--------------------------------------------------------------------------------

(b) all of the representations and warranties contained herein (or incorporated
herein by reference) are true and correct as of the Effective Date.

5. Security. The parties acknowledge that certain security documentation,
including, but not limited to, opinion letters and evidence of a first priority,
perfected security interest in all foreign and domestic Collateral, may not be
available at closing. Borrower agrees to deliver all such items requested by
Agent and Lenders, in form and substance satisfactory to Agent and Lenders in
their sole discretion, not later than ninety (90) days from the date of this
Agreement.

6. No Further Amendments. Other than the specific amendments of the Loan
Agreement as set forth in Section 2 hereof: (i) nothing contained herein shall
be deemed a waiver of any provision, or any other existing or future
noncompliance with any provision, of the Loan Agreement (including the Loan
Agreement as amended hereby); and (ii) all of the terms, covenants and
provisions of the Loan Agreement are and shall remain in full force and effect.

7. Miscellaneous.

(a) All references in the Loan Agreement and in the other Loan Documents to the
Loan Agreement shall henceforth refer to the Loan Agreement as amended by this
Amendment. This Amendment shall be deemed incorporated into, and a part of, the
Loan Agreement. This Amendment is a Loan Document.

(b) This Amendment is made pursuant to Section 10.1 of the Loan Agreement and
shall be binding upon and inure to the benefit of the parties hereto and thereto
and their respective successors and assigns. No third party beneficiaries are
intended in connection with this Amendment.

(c) This Amendment shall be governed by and construed in accordance with the law
of the State of Oregon.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party thereto either in the form of an executed original or an
executed original sent by facsimile transmission to be followed promptly by
delivery of a hard copy original, and that receipt by the Agent of a facsimile
transmitted document purportedly bearing the signature of a Lender or the
Borrower (or Guarantor) shall bind such Lender or the Borrower (or Guarantor),
respectively, with the same force and effect as the delivery of a hard copy
original. Any failure by the Agent to receive the hard copy executed original of
such document shall not diminish the binding effect of receipt of the facsimile
transmitted executed original of such document of the party whose hard copy page
was not received by the Agent.

 

13



--------------------------------------------------------------------------------

(e) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Loan Agreement,
respectively.

(f) Each of the provisions set forth in Section 10 of the Loan Agreement is
incorporated herein by this reference and made applicable to this Amendment.

(g) The Borrower covenants to pay to or reimburse the Agent, upon demand, for
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with the development, preparation, negotiation, execution
and delivery of this Amendment and related documents, including any attorneys’
fees, costs and expenses incurred in connection with the security documentation
described in Section 5 above.

(h) UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE
LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE LENDERS TO BE
ENFORCEABLE.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

CASCADE CORPORATION, as the Borrower     BANK OF AMERICA, N.A., as Agent By:  

/s/    JOSEPH G. POINTER

    By:  

/s/    TIFFANY SHIN

Name:  

Joseph G. Pointer

    Name:  

Tiffany Shin

Title:  

Chief Financial Officer

    Title:  

Assistant Vice President Bank of America

BANK OF AMERICA, N.A., as a Lender     UNION BANK OF CALIFORNIA, N.A., as a
Lender By:  

/s/    MICHAEL SNOOK

    By:  

/s/    STEPHEN SLOAN

Name:  

Michael Snook

    Name:  

Stephen Sloan

Title:  

Vice President for Bank of America

    Title:  

Vice President for Union Bank

 

14



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND CONSENT

The undersigned Guarantor hereby: (i) acknowledges and consents to the terms,
and the execution, delivery and performance, of the foregoing Amendment (the
“Amendment”) (without implying the need for any such acknowledgment or consent);
and (ii) represents and warrants to the Agent and the Lenders that, both before
and after giving effect to the Amendment: (A) its Guaranty remains in full force
and effect as an enforceable obligation of such Guarantor (except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforceability
of creditors’ rights), without defense, counterclaim or offset; and (B) it is in
compliance with all of its covenants contained in its Guaranty and in each other
Loan Document applicable to it. The undersigned further represents and warrants
to the Agent and the Lenders that the execution and delivery by such Guarantor
of, and the performance by such Guarantor of its obligations under, this
Guarantor Acknowledgment and Consent, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including,
without limitation, any Governmental Person) in order to be effective and/or
enforceable. The undersigned remakes as of the Effective Date (as defined in the
Amendment) all of the representations and warranties made by it under its
Guaranty. Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Loan Agreement (as defined in the
Amendment).

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guarantor
Acknowledgment and Consent by its duly authorized officer as of July 29, 2009.

 

CASCADE XIAMEN FORKLIFT TRUCK ATTACHMENT CO., LTD, a company formed under the
laws of the People’s Republic of China By:  

/s/    RICHARD ANDERSON

Name:  

Richard Anderson

Title:  

Director

JIAHAI (HEBEI) FORKS CO., LTD., a company formed under the laws of the People’s
Republic of China By:  

/s/    JOHN ALLEN CUSHING

Name:  

John Allen Cushing

Title:  

Director

 

15



--------------------------------------------------------------------------------

CASCADE HEBEI FORK CO., LTD, a company formed under the laws of the People’s
Republic of China By:  

/s/    JOHN ALLEN CUSHING

Name:  

John Allen Cushing

Title:  

Director

CASCADE (U.K.) LIMITED, a company formed under the laws of the United Kingdom
By:  

/s/    DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President Europe

CASCADE NV, a company formed under the laws of The Netherlands By:  

/s/    JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

CASCADE (FRANCE) S.A.R.L., a company formed under the laws of France By:  

/s/    DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President Europe

CASCADE GmbH, a company formed under the laws of Germany By:  

/s/    DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President Europe

 

16



--------------------------------------------------------------------------------

CASCADE (CANADA) LTD., a company formed under the laws of Canada By:  

/s/    JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

CASCADE ITALIA S.r.l., a company formed under the laws of Italy By:  

/s/    DAVIDE RONCARI

Name:  

Davide Roncari

Title:  

Vice President Europe

CASCADE (AUSTRALIA) PTY. LTD., a company formed under the laws of Australia By:
 

/s/    JOSEPH G. POINTER

Name:  

Joseph G. Pointer

Title:  

Director

PSM, LLC, a Washington limited liability company By:  

/s/    JOHN ALLEN CUSHING

Name:  

John Allen Cushing

Title:  

Treasurer

 

17



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

See attached.

 

18



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY SECURITY AGREEMENT

See attached.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

LITIGATION

(LOAN AGREEMENT SECTION 5.6)

No change.

 

20



--------------------------------------------------------------------------------

SCHEDULE 2

TITLE AND LIENS

(LOAN AGREEMENT SECTION 5.9)

Cascade (Japan) Limited, a wholly-owned subsidiary of the Borrower, has a
mortgage in the amount of Yen 386,250,000 as of June 30, 2009. The mortgage is
secured by a lien on Cascade Japan’s land and building.

State of Oregon Active UCC Filings (as of July 29, 2009):

 

Date

    

File #

  

Description

8-25-08      8065701    1 RICMP5000SP M5785100487 4-23-09      8248367    Canon
Laserclass 830i-Fax w/accessories

 

21



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY

(LOAN AGREEMENT SECTION 5.10)

No change.

 

22



--------------------------------------------------------------------------------

SCHEDULE 4

ENVIRONMENTAL LAWS, ETC.

(LOAN AGREEMENT SECTION 5.11)

No change.

 

23



--------------------------------------------------------------------------------

SCHEDULE 5

SUBSIDIARIES

(LOAN AGREEMENT SECTION 5.17)

Cascade Corporation

SUBSIDIARIES

MAY 7, 2009

(Attachment I)

 

Subsidiary

   Type of
Operation    Percent
Owned   Date Acquired or
Created    Domestic or
Foreign

Cascade Xiamen Forklift Truck Attachment Co., Ltd.

   Sales and
Manufacturing    100%   Created 1987    Foreign

Cascade (Africa) Pty. Ltd.

   Sales    100%   Created 1967    Foreign

Cascade Korea Limited

   Sales    100%   Created 1990    Foreign

Cascade (Sheffield) Ltd.

   Finance    100%   Created 1967    Foreign

Cascade NV

   Sales and
Manufacturing    100%   Created 1959    Foreign

Cascade (Scandinavia) Hydraulik A.B.

   Sales    100%   Created 1974    Foreign

Cascade Hispania S.A.

   Sales    100%   Created 1985    Foreign

Cascade (France) S.A.R.L.

   Sales and
Warehouse    100%   Created 1968    Foreign

Cascade GmbH

   Sales and
Manufacturing    100%   Created 1968    Foreign

Cascade (Japan) Limited

   Sales    100%   Created 1967    Domestic
(Foreign Branch
dissolved

05-18-07)

Cascade (Canada) Ltd.

   Sales and
Manufacturing    100%   Acquired 1997    Foreign

Kenhar Products Ltd.

   Dormant    100%   Acquired 1997    Foreign

Cascade (U.K.) Limited

   Sales and
Manufacturing    100%   Acquired 1997    Foreign

Cascade New Zealand Ltd.

   Sales    100%   Acquired 1997    Foreign

CNS (Nova Scotia) Co.

   Dormant    100%   Created 1997    Foreign

CNS (Halifax) Ltd.

   Finance    100%   Created 1997    Foreign

 

24



--------------------------------------------------------------------------------

Subsidiary

   Type of
Operation    Percent
Owned   Date Acquired or
Created    Domestic or
Foreign

Cascade (Australia) Pty. Ltd.

   Sales and
Manufacturing    100%   Acquired 1997    Foreign

Hyco-Cascade Pty. Ltd.

   Dormant    100%   Acquired 1997    Foreign

Valray Engineering Pty. Ltd.

   Dormant    100%   Acquired 1997    Foreign

White Systems International Pty. Ltd.

   Dormant    100%   Acquired 1997    Foreign

Cascade IFSC Ltd.

   Finance    100%   Created 1998    Foreign

Jiahai (Hebei) Forks Co. Ltd.

   Sales and
Manufacturing    100%   Acquired 1997    Foreign

3038715 Nova Scotia Co.

   Dormant    100%   Created 2000    Foreign

Cascade (Hong Kong) Forklift Truck Attachment Company Limited

   Sales    100%   Created 2001    Foreign

Cascade Grundstucks GmbH

   Finance    100%   Created 2004    Foreign

Cascade France MHP S.A.R.L.

   Sales    100%   Created 2002    Foreign

Cascade Italia S.r.l.

   Sales and
Manufacturing    100%   Created 1985    Foreign

PSM LLC

   Sales and
Manufacturing    100%   Created 2006    Domestic

American Compaction Equipment, Inc.

   Sales and
Manufacturing    100%   Acquired 2007    Domestic

Cascade India Pvt. Ltd.

   Sales    100%   Created 2009    Foreign

Cascade (Hebei) Fork Co., Ltd.

   Sales and
Manufacturing    100%   Created 2006    Foreign

 

25



--------------------------------------------------------------------------------

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

In addition to any items disclosed in the preceding schedules, the Borrower
provides the following additional disclosures relating to the representations
and warranties set forth in the Loan Agreement:

 

26



--------------------------------------------------------------------------------

TAXES

(LOAN AGREEMENT SECTION 5.12)

The IRS has proposed adjustments totaling $5 million related to interest
deductions reported on the Borrower’s tax returns for the 2004 and 2005 tax
years. These adjustments would result in an additional federal and state tax
liability of $1.8 million. The Borrower is appealing this issue with the IRS,
and expects to prevail on this issue. This item is disclosed in Note 9 – Income
Taxes in the Financial Statements.

 

27



--------------------------------------------------------------------------------

ERISA

(LOAN AGREEMENT SECTION 5.16)

The Borrower sponsors defined benefit plans in France and England. These plans
are funded, and the Borrower’s policy is to make annual contributions based on
actuarially determined funding requirements. The accumulated benefit obligation
of the plans was $6.2 million at January 31, 2009, and the net unfunded pension
liability was $1 million.

The Borrower also provides a post-retirement benefit plan, consisting of health
care coverage for eligible retirees and qualifying dependents in the United
States. This plan is not funded, and the Borrower has no plan to provide funding
other than annual contributions, which represent the benefits paid for the year.

 

28



--------------------------------------------------------------------------------

The attached subsidiary guaranty and subsidiary security agreement exhibits have
been signed by the following subsidiaries of Cascade Corporation:

CASCADE XIAMEN FORKLIFT TRUCK ATTACHMENT CO., LTD.

JIAHANI (HEBEI) FORKS CO., LTD.

CASCADE HEBEI FORK CO. LTD.

CASCADE (U.K) LIMITED

CASCADE NV

CASCADE (FRANCE) S.A.R.L.

CASCADE GBMH

CASCADE (CANADA) LTD.

CASCADE ITALIA S.R.L.

CASCADE (AUSTRALIA) PTY. LTD.

PSM, LLC

 

29



--------------------------------------------------------------------------------

EXHIBIT F

CONTINUING GUARANTY

This Guaranty (“Guaranty”) is made as of July 29, 2009, by
                                , a
                                (“Guarantor”) in favor of Bank of America, N.A.,
a national banking association, as agent for its benefit and the ratable benefit
of the Lenders (as defined below) and its successors as agent for the Lenders
(in such capacity, and together with its successors as agent for the Lenders,
the “Agent”).

Factual Background

Guarantor is executing this Guaranty pursuant to the Loan Agreement dated as of
February 28, 2003 by and among Cascade Corporation, an Oregon corporation (the
“Borrower”), the several financial institutions from time to time party thereto
(collectively, the “Lenders”), and Agent, as agent for the Lenders (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Loan Agreement”). Capitalized terms used in this Guaranty and not defined
herein shall have the meanings given in the Loan Agreement.

Guarantor is a wholly-owned subsidiary of Borrower. Guarantor will receive
benefit from the loans made by the Lenders in that Borrower provides needed
working capital to Guarantor, and Guarantor will obtain a significant portion of
that working capital from loans made by the Lenders to Borrower.

1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees, as a
guarantee of payment and not merely as a guarantee of collection, prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, all obligations of Borrower under or in connection with the
Loan Agreement and each of the other Loan Documents to which Borrower is or may
become a party, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise and all obligations of Guarantor existing under this
Guaranty and each other Loan Document to which it is or may become a party, in
each case whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and as the same may from time to time be modified, amended,
extended or renewed (including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by Agent in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”). Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Guarantor and conclusive for the purpose
of establishing the amount of the Guaranteed Obligations. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of Guarantor under this Guaranty. The obligations of
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

2. No Setoff or Deductions. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes.

 

30



--------------------------------------------------------------------------------

3. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
Agent or facilities provided by Agent with respect to the Guaranteed Obligations
are terminated.

4. Waiver of Notices. Guarantor waives notice of the acceptance of this Guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which Guarantor might
otherwise be entitled.

5. Subrogation. Guarantor shall exercise no right of subrogation, contribution
or similar rights with respect to any payments it makes under this Guaranty
until all of the Guaranteed Obligations and any amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of
Agent or facilities provided by Agent with respect to the Guaranteed Obligations
are terminated. If any amounts are paid to Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of Agent and shall forthwith be paid to Agent to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

6. Waiver of Suretyship Defenses. Guarantor agrees that Agent may, at any time
and from time to time, and without notice to Guarantor, make any agreement with
Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment, compromise, discharge or release of the
Guaranteed Obligations or any collateral (in whole or in part), or for any
modification or amendment of the terms thereof or of any instrument or agreement
evidencing the Guaranteed Obligations or the provision of collateral, all
without in any way impairing, releasing, discharging or otherwise affecting the
obligations of Guarantor under this Guaranty. Guarantor waives any defense
arising by reason of any disability or other defense of Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Borrower, or any claim that Guarantor’s obligations exceed or are more
burdensome than those of Borrower and waives the benefit of any statute of
limitations affecting the liability of Guarantor hereunder. Guarantor waives any
right to enforce any remedy which Agent now has or may hereafter have against
Borrower and waives any benefit of and any right to participate in any security
now or hereafter held by Agent. Further, Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of Guarantor.

7. Exhaustion of Other Remedies Not Required. The obligations of Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Guarantor waives diligence by Agent
and action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring Agent to
exhaust any right or remedy or to take any action against Borrower, any other
guarantor or any other person, entity or property before enforcing this Guaranty
against Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

 

31



--------------------------------------------------------------------------------

9. Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of Borrower to
Guarantor as subrogee of Agent or resulting from Guarantor’s performance under
this Guaranty, to the indefeasible payment in full of all Guaranteed
Obligations. If Agent so requests, any such obligation or indebtedness of
Borrower to Guarantor shall be enforced and performance received by Guarantor as
trustee for Agent and the proceeds thereof shall be paid over to Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of Guarantor under this Guaranty.

10. Information. Guarantor agrees to furnish promptly to Agent any and all
financial or other information regarding Guarantor or its property as Agent may
reasonably request in writing.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by Guarantor immediately upon demand
by Agent.

12. Expenses. Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of Agent’s rights under this Guaranty, including any incurred in
the preservation, protection or enforcement of any rights of Agent in any case
commenced by or against Guarantor under the Bankruptcy Code (Title 11, United
States Code) or any similar or successor statute. The obligations of Guarantor
under the preceding sentence shall survive termination of this Guaranty.

13. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Agent and
Guarantor.

14. No Waiver. No failure by Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

15. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind
Guarantor and its successors and assigns, provided that Guarantor may not assign
its rights or obligations under this Guaranty without the prior written consent
of Agent (and any attempted assignment without such consent shall be void),
(b) inure to the benefit of Agent and its successors and assigns and Agent may,
without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, and (c) be governed by the internal laws of the
State of Oregon. Guarantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in Multnomah
County, Oregon, in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. Service of process by
Agent in connection with such action or proceeding shall be binding on Guarantor
if sent to Guarantor by registered or certified mail at its address specified
below. Guarantor agrees that

 

32



--------------------------------------------------------------------------------

Agent may disclose to any prospective purchaser and any purchaser of all or part
of the Guaranteed Obligations any and all information in Agent’s possession
concerning Guarantor, this Guaranty and any security for this Guaranty.

16. Condition of Borrower. Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower such
information concerning the financial condition, business and operations of
Borrower as Guarantor requires, and that Agent has no duty, and Guarantor is not
relying on Agent at any time, to disclose to Guarantor any information relating
to the business, operations or financial condition of Borrower.

17. Setoff. If and to the extent any payment is not made when due hereunder,
Agent may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with Agent.

18. Other Guarantees. Unless otherwise agreed by Agent and Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by Guarantor for the benefit of Agent or any
term or provision thereof.

19. Representations and Warranties. Guarantor represents and warrants that
(i) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (ii) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (iii) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; (iv) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (v) by virtue of
its relationship with Borrower, the execution, delivery and performance of this
Guaranty is for the direct benefit of Guarantor and it has received adequate
consideration for this Guaranty; and (vi) the financial information, that has
been delivered to Agent by or on behalf of Guarantor, is complete and correct in
all respects and accurately presents the financial condition and the operational
results of Guarantor and since the date of the most recent financial statements
delivered to Agent, there has been no material adverse change in the financial
condition or operational results of Guarantor.

20. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, GUARANTOR AND AGENT EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION,
CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Security. The Guaranteed Obligations shall be secured by a security interest
in all assets of the Guarantor. Contemporaneous with the execution of this
Guaranty, Guarantor shall also execute and deliver a Security Agreement granting
such a security interest to the Agent, for the benefit of the Secured Creditors,
all as defined therein. Guarantor shall provide all such other documentation
reasonably required by Agent and the Lenders to document a first priority

 

33



--------------------------------------------------------------------------------

perfected security interest in the assets of Guarantor, including, but not
limited to, filings in foreign jurisdictions and opinions of counsel. To the
extent such documentation is not available upon the date of execution of this
Guaranty, Guarantor agrees to facilitate this process at its own expense, and
shall cause such documentation to be provided to Agent and Lenders within the
time period set forth in the Loan Agreement.

Executed this 29th day of July, 2009.

GUARANTOR:                                          
                                         
                                               , a ____________________

 

By:  

 

Name:  

 

Title:  

 

Address:                                          
                                                                           
                                            Facsimile:
                                               

 

34



--------------------------------------------------------------------------------

EXHIBIT G

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of July 29, 2009, by and
between                                 , a company formed under the laws of
                                (“Debtor”), and BANK OF AMERICA, N.A., as Agent
for the Lenders (in such capacity, “Agent”). Capitalized terms used and not
defined herein shall have the meanings given to them in the Loan Agreement, as
defined below.

Recitals:

A. This Security Agreement is given to secure all of Debtor’s obligations of
payment and performance then or thereafter arising under or in connection with
the Guaranty dated of even date hereof (the “Guaranty”).

B. Bank of America, N.A. (“Bank of America”) in its individual capacity and
other lenders party to the Loan Agreement dated as of February 29, 2003, as
amended from time to time (the “Loan Agreement”), are providing credit
facilities to Cascade Corporation, the parent of Debtor, under the Loan
Agreement. Bank of America in its individual capacity and the other lenders
party to the Loan Agreement are collectively referred to herein as the “Lenders”
or the “Secured Creditors.”

C. As a condition precedent to the execution and delivery of the Sixth Amendment
to Loan Agreement by the Lenders, the Lenders require Debtor to execute and
deliver the Guaranty, and to secure Debtor’s obligations to the Lenders and to
the Agent under the Guaranty by granting the Agent a lien on and security
interest in all of Debtor’s personal property except as provided in the last
paragraph of Section 1 hereof.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, receipt of which is hereby acknowledged, and
intending to be bound hereby, Debtor agrees with Agent; for the benefit of Agent
and the Secured Creditors, as follows:

8. GRANT OF SECURITY INTEREST. For valuable consideration, Debtor hereby grants
and transfers to Agent, for the benefit of Agent and the Secured Creditors, a
security interest in all of the now held and hereafter acquired property of
Debtor described as follows (collectively, the “Collateral”):

(a) all accounts, deposit accounts, contract rights, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, software, letter-of-credit rights, health-care
insurance receivables and other rights to payment of every kind now existing or
at any time hereafter arising;

(b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor’s
business, now or at any time hereafter

 

35



--------------------------------------------------------------------------------

owned or acquired by Debtor, wherever located, and all products thereof, whether
in the possession of Debtor, any warehousemen, any bailee or any other person,
or in process of delivery, and whether located at Debtor’s places of business or
elsewhere;

(c) all warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Debtor now has or at any time
hereafter acquires any interest, and all additions and accessions thereto,
whether in the possession or custody of Debtor, any bailee or any other person
for any purpose;

(d) all money and property heretofore, now or hereafter delivered to or
deposited with Agent or any Lender or otherwise coming into the possession,
custody or control of Agent or any Lender (or any agent or bailee of Agent or
any Lender) in any manner or for any purpose whatsoever during the existence of
this Agreement and whether held in a general or special account or deposit for
safekeeping or otherwise;

(e) all investment property of Debtor;

(f) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest except
those directly related to property excluded from Collateral and described below;

(g) all goods, tools, machinery, furnishings, furniture and other equipment of
every kind now existing or hereafter acquired, and improvements, replacements,
accessions and additions thereto and embedded software included therein
(collectively, the “Equipment”), whether located on any property owned or leased
by Debtor or elsewhere, including without limitation, any of the foregoing now
or at any time hereafter located at or installed on the land or in the
improvements at any of the real property owned or leased by Debtor, and all such
goods after they have been severed and removed from any of said real property;

(h) all motor vehicles, trailers, mobile homes, manufactured homes, boats, other
rolling stock and related equipment of every kind now existing or hereafter
acquired and all additions and accessories thereto, whether located on any
property owned or leased by Debtor or elsewhere;

(i) to supplement the foregoing list of Collateral, which did not specify that
the terms used would be defined or set forth in the Oregon Uniform Commercial
Code, the Debtor also grants and transfers to Agent for the benefit of Agent and
the Secured Creditors, a security interest in all of the now held and hereafter
acquired property of Debtor listed below, it being agreed that such list is
added to expand the meaning of “Collateral” by adding the following types of
property defined as set forth in the Oregon Uniform Commercial Code, and that
any property described below which is not included in (a) through (h) above is
hereby added to Collateral. The types of property listed below shall have the
meaning given to them in the Oregon Uniform Commercial Code. The list referred
to in this subsection is:

(i) all accounts

 

36



--------------------------------------------------------------------------------

(ii) all chattel paper

(iii) all deposit accounts

(iv) all documents

(v) all equipment

(vi) all general intangibles

(vii) all instruments

(viii) all inventory

(ix) all investment property

(x) all letter of credit rights;

together with

(j) whatever is receivable or received when any of the foregoing or the proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation, all
rights to payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all rights to payment with respect to any
claim or cause of action affecting or relating to any of the foregoing
(collectively, “Proceeds”).

Notwithstanding anything to the contrary in this Agreement, the Collateral shall
not include any of the following property of Debtor: (i) any property covered by
UCC financing statements, or comparable central filing system documents, listed
on Exhibit A attached hereto if the terms of the security agreements or leases
applicable to such property (including refinancings, renewals and replacements
of such security agreements or leases) prohibit the security interest of the
Agent in such property; or (ii) any proceeds of the property described in
clause (i) of this paragraph.

9. OBLIGATIONS SECURED. The obligations secured hereby (the “Obligations”)
consist of all obligations of any nature whatsoever of Debtor to Agent and
Lenders under the Guaranty.

10. TERMINATION. This Agreement will terminate, the Agent’s security interests
in the Collateral described in this Security Agreement will terminate, and UCC
termination statements will be filed when the Obligations have been fully
satisfied, and all commitments under the Guaranty have been terminated.

11. This Section is intentionally left blank.

 

37



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Agent, for
the benefit of the Secured Creditors, that: (a) Debtor’s legal name is exactly
as set forth on the first page of this Agreement, and all of Debtor’s
organizational documents or agreements delivered to Agent are complete and
accurate in every respect; (b) Debtor is the owner and has possession or control
of the Collateral and Proceeds; (c) Debtor has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) except for the liens and
security interests created hereby, or otherwise agreed to in writing by the
Agent, Collateral and Proceeds are: (i) genuine and free from valid liens or
encumbrances and (ii) with respect to accounts, to the best of Debtor’s
knowledge, except as disclosed in writing to the Secured Creditors, such
accounts are free of valid adverse claims, set-offs, default, prepayment,
defenses or other conditions precedent except those that occur in the ordinary
course of Debtor’s business as Debtor’s business is currently conducted; (e) all
statements contained herein and, where applicable, in other Loan Documents as to
the Collateral are true and complete in all material respects; (f) except as
expressly permitted by the Agent, there is no valid financing statement, or a
comparable registration statement under the law of the appropriate jurisdiction,
covering any of the Collateral or Proceeds, and naming any Secured Creditor
other than Agent, on file in any public office; (g) where Collateral consists of
rights to payment, to the best of Debtor’s knowledge, all persons appearing to
be obligated on the Collateral and Proceeds have authority and capacity to
contract and are bound as they appear to be, all property subject to chattel
paper (if any) has been properly registered and filed in compliance with law and
to perfect the interest of Debtor in such property, and all such Collateral and
Proceeds comply with all applicable laws concerning form, content and manner of
preparation and execution, including where applicable Federal Reserve
Regulation Z and any applicable consumer credit laws; and (h) where the
Collateral consists of Equipment, Debtor is not in the business of selling goods
of the kind included within such Collateral, and Debtor acknowledges that no
sale or other disposition of any such Collateral, including without limitation,
any Equipment that Debtor may deem to be surplus, has been consented to or
acquiesced in by Agent or Lenders, unless consent or acquiescence is
specifically set forth in the Loan Documents.

13. COVENANTS OF DEBTOR.

(a) Debtor agrees: (i) to pay the Obligations secured hereby when due; (ii) to
indemnify and hold harmless Agent and each Secured Creditor against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (iii) to pay all costs and expenses, including reasonable
attorneys’ fees (whether incurred before trial, at trial, or in any bankruptcy
or arbitration proceeding), incurred by Agent in the perfection and preservation
of the Collateral or Agent’s interest therein and/or the realization,
enforcement and exercise of Agent’s rights, powers and remedies hereunder;
(iv) to permit Agent to exercise its powers hereunder; (v) to execute and
deliver such documents as Agent deems necessary to create, perfect and continue
the security interests contemplated hereby; (vi) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Agent and
each Secured Creditor prior written notice thereof; (vii) not to change the
places where Debtor keeps any Collateral or Debtor’s records concerning the
Collateral and Proceeds without giving Agent and each Secured Creditor prior
written notice of the address to which Debtor is moving same; and (viii) to
cooperate with Agent in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Agent deems necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.

 

38



--------------------------------------------------------------------------------

(b) Debtor agrees with regard to the Collateral and Proceeds (but not with
respect to any property other than Collateral and Proceeds), unless Lenders
agree otherwise in writing: (i) that Agent is authorized to file financing
statements in the name of Debtor to perfect Agent’s security interest in
Collateral and Proceeds; (ii) where applicable, to insure the Collateral with
Agent named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies, in each case as
required by the Loan Documents or in a manner otherwise satisfactory to Agent;
(iii) where applicable, to operate the Collateral in accordance with all
applicable statutes, rules and regulations relating to the use and control
thereof, and not to use any Collateral for any unlawful purpose or in any way
that would void any insurance required to be carried in connection therewith;
(iv) not to remove the Collateral from Debtor’s premises, except (A) for
deliveries to buyers in the ordinary course of Debtor’s business and
(B) Collateral which consists of mobile goods as defined in the Oregon Uniform
Commercial Code, in which case Debtor agrees not to remove or permit the removal
of such Collateral from its state of domicile for a period in excess of thirty
(30) calendar days; (v) to pay when due all license fees; registration fees and
other charges in connection with any Collateral; (vi) except to the extent
expressly permitted in writing by Agent, not to permit any lien on the
Collateral or Proceeds, including without limitation, liens arising from repairs
to or storage of the Collateral, except in favor of Agent; (vii) not to sell,
hypothecate or dispose of, nor permit the transfer by operation of law of, any
of the Collateral or Proceeds or any interest therein, except sales of
(I) inventory to buyers in the ordinary course of Debtor’s business and
(II) Collateral (in addition to inventory) in amounts permitted by Agent;
(viii) to permit Agent to inspect the Collateral at any time; (ix) to keep, in
accordance with generally accepted accounting principles, complete and accurate
records regarding all Collateral and Proceeds, and to permit Agent or its
representatives to inspect the same and make copies thereof at any reasonable
time; (x) if requested by Agent, to receive and use reasonable diligence to
collect Collateral consisting of accounts and other rights to payment and
Proceeds, after an Event of Default, in trust and as the property of Agent for
the benefit of the Secured Creditors, and to immediately endorse as appropriate
and deliver such Collateral and Proceeds to Agent daily in the exact form in
which they are received together with a collection report in form satisfactory
to Agent; (xi) not to commingle Collateral or Proceeds, or collections
thereunder, with other property except for Proceeds deposited in Debtor’s
account(s) maintained at Agent. As used herein the prohibition on commingling of
Collateral refers to combining or intermixing Equipment or inventory in which
Agent is granted a security interest pursuant to this Agreement with other
property in which Agent has no security interest if the effect of such combining
or intermixing is that the property in which Agent is not granted a security
interest hereunder cannot be differentiated and separated from the Collateral in
which Agent is granted a security interest pursuant to this Agreement; (xii) to
give only allowances and credits on accounts in the ordinary course of Debtor’s
business and to advise Agent and each Secured Creditor of the same immediately
in writing if they affect any rights to payment or Proceeds in any material
respect; (xiii) from time to time, when requested by Agent, to prepare and
deliver a schedule of all Collateral and Proceeds subject to this Agreement, and
to assign in writing and deliver to Agent all accounts, contracts, leases and
other chattel paper, instruments, documents and other evidences thereof,
(xiv) in the event Agent elects to receive payments or rights to payment or
Proceeds hereunder to

 

39



--------------------------------------------------------------------------------

pay all reasonable expenses incurred by Agent in connection therewith; including
reasonable expenses of accounting, correspondence, collection efforts, reporting
to account or contract debtors, filing, recording, record keeping and expenses
incidental thereto; and (xv) to provide any service and do any other acts which
may be necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep all Collateral in good and saleable
condition, to deal with the Collateral in accordance with the standards and
practices adhered to generally by users and manufacturers of like property, and
to keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.

14. POWERS OF AGENT. Debtor appoints Agent its true attorney in fact to perform
any of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Agent’s officers and employees, or any of them: (a) to perform any obligation of
Debtor hereunder in Debtor’s name or otherwise; (b) to give notice to account
debtors or others of Agent’s rights in the Collateral and Proceeds, to enforce
or forebear from enforcing the same and make extension and modification
agreements with respect thereto; (c) to release persons liable on Collateral or
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Agent’s interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash; instruments for the payment of money
and other property to which Agent is entitled; (i) to verify facts concerning
the Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its
own name or a fictitious name; (j) to endorse, collect, deliver and receive
payment under instruments for the payment of money constituting or relating to
Proceeds; (k) to prepare, adjust, execute, deliver and receive payment under
insurance claims, and to collect and receive payment of and endorse any
instrument in payment of loss or returned premiums or any other insurance refund
or return, and to apply such amounts received by Agent or any Secured Creditor
toward repayment of the Obligations in the manner specified by the Loan
Agreement or, where appropriate and if approved by Majority Lenders, replacement
of the Collateral; (l) to exercise all rights, powers and remedies which Debtor
would have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; (n) to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Obligations; (o) to preserve or release the interest evidenced by chattel paper
to which Agent is entitled hereunder and to endorse and deliver any evidence of
title incidental thereto; and (p) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Agent as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder. Agent shall exercise its rights as attorney
in fact under this Agreement only upon the occurrence and continuation of an
Event of Default (as that term is defined in the Loan Agreement).

15. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, when due, all insurance premiums, taxes, charges, liens and assessments
(collectively, the “Assessments”) against the Collateral and Proceeds, and upon

 

40



--------------------------------------------------------------------------------

the failure of Debtor to do so, Agent or any Secured Creditor at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same. Any such payments made by Agent
or any Secured Creditor shall be obligations of Debtor to Agent or such Secured
Creditor, due and payable immediately upon demand, together with interest at a
rate determined in accordance with the provisions of Section 15 of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement. Notwithstanding the foregoing, any
Assessments that are payable in installments may be paid in installments as long
as each installment is paid by its due date. Further, Debtor may withhold
payment and diligently contest, in good faith and by appropriate proceedings,
the amount or validity of any Assessments as long as Debtor provides Agent and
each Secured Creditor with prior written notice of the contest in cases where
the amount in controversy exceeds $1,000,000 and if Agent or any Secured
Creditor so requests, provides a bond or other security acceptable to Agent and
Lenders.

OREGON STATUTORY WARNING

WARNING: UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS
REQUIRED BY OUR CONTRACT OR LOAN AGREEMENT, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT
YOUR INTEREST. IF THE COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY
NOT PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER CANCEL
THIS COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY COVERAGE
ELSEWHERE.

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR CONTRACT OR LOAN BALANCE. IF THE COST IS
ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE INTEREST RATE ON THE UNDERLYING
CONTRACT OR LOAN WILL APPLY TO THIS ADDED AMOUNT. THE EFFECTIVE DATE OF COVERAGE
MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE DATE YOU FAILED TO PROVIDE
PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW.
(Each reference to “you” and “your” shall refer to Debtor and each reference to
“us” and “we” shall refer to Agent.)

16. EVENTS OF DEFAULT. Any Event of Default, as defined in the Loan Agreement,
is an Event of Default under this Agreement.

17. REMEDIES. Upon an Event of Default, Agent shall have all other rights,
powers, privileges and remedies granted to a Secured Creditor upon default under
the Oregon Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Agent, and (b) to sell, lease, license

 

41



--------------------------------------------------------------------------------

or otherwise dispose of any or all Collateral. All rights, powers, privileges
and remedies of Agent shall be cumulative. No delay, failure or discontinuance
of Agent or any Lender in exercising any right, power, privilege or remedy
hereunder or under the Loan Documents shall affect or operate as a waiver of
such right, power, privilege or remedy; nor shall any single or partial exercise
of any such right, power, privilege or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power, privilege or remedy. Any waiver, permit, consent or approval of any kind
by Agent or any Secured Creditor of any default hereunder or under the Loan
Documents, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. While an
Event of Default exists: (a) Debtor will deliver to Agent from time to time, as
requested by Agent, current lists of all Collateral and Proceeds; (b) Debtor
will not dispose of any Collateral or Proceeds except on terms approved by
Majority Lenders; (c) at Agent’s request, Debtor will assemble and deliver all
Collateral and Proceeds, and books and records pertaining thereto, to Agent at a
reasonably convenient place designated by Agent; and (d) Agent may, without
notice to Debtor, enter onto Debtor’s premises and take possession of the
Collateral. With respect to any sale or other disposition by Agent of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Agent
the right to sell such Collateral using any or all of Debtor’s trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Agent shall have no obligation to process or prepare any Collateral
for sale or other disposition.

18. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Agent may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Agent to the
payment of expenses and fees incurred by or owed to Agent, reasonable attorneys’
fees, and the balance of such proceeds may be distributed by Agent toward the
payment of the Obligations in such order of application as may be required by
the Loan Documents. Upon the appointment of a new Agent, Agent shall transfer
all of the Collateral or Proceeds and shall be fully discharged from all
liability and responsibility with respect to the Collateral so transferred and
all acts of the successor Agent upon and after acceptance of its appointment,
and the transferee shall be vested with all rights and powers of Agent hereunder
with respect to any of the foregoing so transferred.

19. STATUTE OF LIMITATIONS. Until all Obligations shall have been paid in full
and all commitments by the Secured Creditors to extend credit to Debtor pursuant
to the Loan Documents have been terminated, the power of sale or other
disposition and all other rights, powers, privileges and remedies granted to
Agent hereunder shall continue to exist and may be exercised by Agent at any
time and from time to time irrespective of the fact that the Obligations or any
part thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Obligations secured hereunder.

20. MISCELLANEOUS WAIVERS. Debtor hereby waives any right to require Agent or
any Secured Creditor to (i) proceed against Debtor or any other person,
(ii) proceed against or exhaust any security from Debtor or any other person,
(iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) except as specifically required under

 

42



--------------------------------------------------------------------------------

other provisions of this Agreement, make any presentment or demand, or give any
notice of nonpayment or nonperformance, protest, notice of protest or notice of
dishonor hereunder or in connection with any Collateral or Proceeds. Debtor
further waives any right to direct the application of payments or security for
any Obligations of Debtor or indebtedness of customers of Debtor.

21. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Agent at the address specified in the Loan
Agreement, to Debtor at the address designated in the Loan Agreement, or to such
other address as any party may designate by written notice to each other party,
and shall be deemed to have been given or made as follows: (a) if personally
delivered, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.

22. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Agent immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Agent’s in-house counsel), expended or incurred by
Agent in exercising any right, power, privilege or remedy conferred by this
Agreement or in the enforcement thereof, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Agent or any other person) relating to Debtor or in any way affecting any of
the Collateral, the Proceeds or Agent’s ability to exercise any of its rights or
remedies with respect thereto. All of the foregoing shall be paid by Debtor with
interest from the date of demand until paid in full at a rate per annum equal to
(i) for so long as Bank of America is the Agent, the Default Rate specified in
the Loan Agreement, or (ii) if Bank of America is not the Agent, at the rate per
annum equal to 12%. Notwithstanding anything apparently to the contrary in this
Section 15, if Agent demands payment of any of the costs, expenses and attorney
fees described in this Section 15 in the absence of an Event of Default, then
Debtor shall have 30 days from the date of such demand to make such payment and
if no Event of Default has occurred during that 30 day period, Debtor may make
such payment within that 30 day period without having to pay interest on such
payment.

23. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Agent and Debtor.

24. DEFINITIONS. Capitalized terms that are not defined in this Agreement and
are defined in the Loan Agreement shall have the meaning given those terms in
the Loan Agreement. All references herein to “include,” “includes” or
“including” means include, includes or including without limitation.

25. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

43



--------------------------------------------------------------------------------

26. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of Oregon.

27. DEBTOR WARRANTIES. Debtor warrants that Debtor is an organization organized
under the laws of                                 .

Debtor warrants that its chief executive office is located at the following
address:                                 . Debtor warrants that the Equipment
and inventory (except goods in transit) is located or domiciled at the
additional addresses described on Schedule 1 attached hereto and by this
reference made a part hereof.

28. OREGON STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY ANY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
DEBTOR’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
SUCH LENDER TO BE ENFORCEABLE.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the first date
written above.

 

                                                                             , a

company formed under the laws of

 

By:  

 

Name:  

 

Title:  

 

Accepted and agreed as of the first date written above.

 

BANK OF AMERICA, N.A., as Agent By:  

 

Name:  

 

Title:  

 

 

44



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

Excluded Assets

The following is a list of UCC or other Filings referred to in Section 1 of the
Security Agreement.

Active UCC or other Filings (as of                     ):

 

Date

    

File #

  

Description

 

 

1



--------------------------------------------------------------------------------

Schedule 1

Additional Addresses for Equipment and Inventory

DEBTOR LOCATIONS